—Appeal by the People from an order of the Supreme Court, Kings County, dated December 8, 1977, which, after a hearing, granted defendant’s motion to suppress certain physical evidence and statements made by him. Order reversed, on the law and the facts, motion denied and case remanded to the Criminal Term for trial. The limited interference with defendant’s freedom of movement, occasioned by the approach of the police and the inquiry, "What’s going on in here? Is everything okay?”, was justified by defendant’s position in the rear of the hallway in close proximity to his female companion (see People v De Bour, 40 NY2d 210). Consequently, the contraband in plain view thereupon seized provided probable cause for the arrest, incidental search and questioning. Shapiro, J. P., Margett and O’Connor, JJ., concur; Cohalan, J., dissents and votes to affirm the order, with the following memorandum: There was no "founded suspicion” that criminal activity was occurring here sufficient to justify the police inquiries. Defendant’s conduct prior to the police response was essentially innocuous (see People v De Bour, 40 NY2d 210, 223).